0.	To open a potential channel of communication, the filing of a PTO/SB/439 may be considered.
The Restriction Requirement of 7/27/2022 is withdrawn in view of the response of 9/24/2022.
In claim 45, line 7, it is proposed that “a” be inserted between “to” and “location.”
Claim 44 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 42. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 45 recites the limitation "the non-threaded section" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
It is believed “non-threaded section” may have been intended to be “threaded section.” This will be how the claim is interpreted.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 39 and 40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Westerkull (US 2006/0093175). 
Regarding claim 39, Westerkull discloses a bone conduction hearing prosthesis anchoring fixture (e.g. Fig. 2). The fixture comprises a main body including a threaded section (e.g. 110) configured to be implanted into a skull bone. The fixture comprises a proximal portion (e.g. 130). The proximal portion is located above the main body when the anchoring fixture is implanted into the skull bone. The bone conduction hearing prosthesis anchoring fixture is configured for anchoring a bone conduction hearing prosthesis component to the skull bone at a location behind an external ear so that sound is transmitted from the bone conduction hearing prosthesis component via the skull bone to a cochlea (e.g. para. [0014]). A portion of the bone conduction hearing prosthesis anchoring fixture main body between a proximal end at the proximal portion and a distal end opposite the proximal end of the bone conduction hearing prosthesis anchoring fixture has a wide diameter portion (e.g. 114) configured to impart a compressive action that is concentrated to a hard cortical part of skull bone tissue when the bone conduction hearing prosthesis anchoring fixture is fully seated in the skull bone.
Regarding claim 40, the bone conduction hearing prosthesis anchoring fixture is configured to prevent the main body from completely penetrating through the skull bone (e.g. para. [0037]).

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westerkull. If Figure 2 cannot be assumed to be to scale, it is considered obvious to have treated Figure 2 as being to scale in order to construct a prototype and/or a workable product. Considering Figure 2 as being to scale, the diameter d3 of the head/flange exceeds a peak outer diameter d4 of a screw thread located in section 8 by at least approximately 10% (e.g. about 50%).
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westerkull in view of Niznick (US 5571017). Westerkull fails to disclose a portion of a surface of the bone conduction hearing prosthesis anchoring fixture that contacts the skull bone has a modified increased surface roughness relative to another portion of the surface of the bone conduction hearing prosthesis anchoring fixture that contacts the skull bone. In a bone anchoring device, Niznick discloses threads which have thread portions which are 25% greater in roughness than other thread portions (e.g. col. 7, lines 10-24) to promote improved bone attachment (e.g. col. 5, lines 5-10). It is considered obvious to have applied the concept of thread portions which are 25% greater in roughness than other thread portions, per Niznick, to the thread portions (e.g. 110) of Westerkull in order to promote improved bone attachment in order to further secure an implant to a patient.
8.	Claims 32-38 and 46-52 are allowed. Claims 42 and 45 are, or would be after resolution of any relevant matters above, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance or the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Westerkull (US 2006/0093175) discloses an anchoring fixture (e.g. Fig. 2) having threads (e.g. at 110) and a flange (e.g. 114), but fails to disclose at least the relative dimensional ratios and/or configuration to exert compressive action in a radial direction, as claimed. Considering the sensitive nature of surgeries in the skull related to bone conduction hearing apparatus, there would have been no obvious reason to a person having ordering skill in the art to modify the Westerkull apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations without the use of impermissible hindsight reasoning.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775